     Case 21-22576          Doc 5      Filed 06/14/21 Entered 06/14/21 11:13:49              Desc Order Deny
                                           Appl Installmnts Page 1 of 1
Form 751deny[Order Deny Application Installments]




                                  UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF UTAH



    In re:                                                      Case No. 21−22576 RKM
             Pohognaki Abizou Tako
                         Debtor(s).                             Chapter 7




                     ORDER DENYING FEE APPLICATION IN INSTALLMENTS


             The Court having reviewed the Application to Pay Filing Fee in Installments, finds that the Debtor

    has not paid filing fees in previously−filed cases in full. Therefore, it is hereby

             ORDERED, that the Application to Pay Filing Fee in Installments is DENIED, and it is further

             ORDERED that the Debtor shall, by June 28, 2021, pay the case filing fee in full.



    Dated and Entered on: June 14, 2021




                                                              United States Bankruptcy Judge (5 − 4)
